In an action, inter alia, to equitably distribute *372the parties’ marital property, based on a judgment of divorce issued by the Superior Court of Arizona, County of Maricopa, dated May 27, 1992, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Lifson, J.), dated July 12, 1999, as denied that branch of her motion which was for judgment in her favor for certain medical expenses.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, under the circumstances presented here, the Supreme Court properly exercised its discretion in denying that branch of her motion which was for judgment in her favor for certain medical expenses (see Domestic Relations Law § 244).
The appellant’s remaining contention is without merit. Santucci, J.P., Smith, Goldstein, H. Miller and Mastro, JJ., concur.